                 CCase
                   a s e 1:1:19-cv-01197-PAE
                            1 9- c v- 0 1 1 9 7- P A E DDocument
                                                         o c u m e nt 662
                                                                        1 Fil e d 004/19/21
                                                                           Filed    4/ 1 9/ 2 1 PPage
                                                                                                  a g e 11 ofof 44




                                                                                                                       A L LI S O N A. W A A S E
                                                                                                                   DI R E C T: 9 1 4. 4 4 9. 1 0 8 4
                                                                                                               A W A A S E @ K B R L A W. C O M
A pril 1 9, 2 0 2 1

VI A E C F

H o n or a bl e P a ul A. E n g el m a y er
U nit e d St at e s Di stri ct J u d g e
S o ut h er n Di stri ct of N e w Y or k
4 0 F ol e y S q u ar e
N e w Y or k, N e w Y or k 1 0 0 0 7

R e:       C ol o n et al. v. M S M C R e si d e nti al R e alt y L L C et al.
            S. D. N. Y. Ci vil A cti o n N o.: 1: 1 9 c v 0 1 1 9 7 (P A E )

D e ar J u d g e E n g el m a y er:

A s y o u k n o w, t h e offi c e of t h e u n d er si g n e d r e pr e s e nt s t h e D ef e n d a nt s M S M C R e si d e nti al R e alt y
L L C, a n d R o s e A s s o ci at e s I n c. i n t h e a b o v e r ef er e n c e d m att er. W e writ e t hi s l ett er i n a c c or d a n c e
wit h y o ur H o n or’ s I n di vi d u al R ul e s of Pr a cti c e 2( C), t o r e q u e st t h at t h e C o urt, p ur s u a nt t o F e d er al
R ul e of Ci vil Pr o c e d ur e 2 6( c)( 1), e nt er a Pr ot e cti v e Or d er wit h r e s p e ct t o Pl ai ntiff s’ “ S u p pl e m e nt al
R e s p o n s e s t o I niti al Di s cl o s ur e s” d at e d A pril 1 5, 2 0 2 1 a n d “ S u p pl e m e nt al R e s p o n s e s t o I niti al
Di s cl o s ur e s I nt err o g at ori e s a n d R e q u e st s f or Pr o d u cti o n” d at e d A pril 1 6, 2 0 2 1.

A m e et a n d c o nf er t o o k pl a c e t el e p h o ni c all y b et w e e n t h e p arti e s t o t hi s m att er o n A pril 1 6, 2 0 2 1
a n d t h e p arti e s w er e u n s u c c e s sf ul i n r e s ol vi n g t h e di s p ut e o utli n e d h er ei n.

B a c k gr o u n d

T h e p e n di n g s uit i s a pr e mi s e s li a bilit y a n d cl ai m e d wr o n gf ul d e at h m att er. P ur s u a nt t o t hi s C o urt’ s
dir e cti v e s i n a n Or d er d at e d A u g u st 3 1, 2 0 2 0, D o c k et E ntr y [ 44], f a ct a n d p art y d e p o siti o n s w er e t o
b e c o m pl et e d b y O ct o b er 3 1, 2 0 2 0; e x p ert r e p ort s w er e t o b e s er v e d b y D e c e m b er 1, 2 0 2 0, all
di s c o v er y w a s t o b e c o m pl et e d b y J a n u ar y 1 6, 2 0 2 1, a n d t h e c a s e m a n a g e m e nt co n f er e n c e w a s
s c h e d ul e d f or F e br u ar y 1 8, 2 0 2 1. T h e di s c o v er y s c h e d ul e i n t hi s m att er w a s m o difi e d b y a n Or d er
d at e d D e c e m b er 2, 2 0 2 0, D o c k et E ntr y [ 4 9], w h er ei n t h e e x p ert r e p ort d e a dli n e w a s e xt e n d e d t o
D e c e m b er 2 9, 2 0 2 0, all di s c o v er y w a s or d er e d t o b e c o m pl et e d b y F e br u ar y 1 2, 2 0 2 1, a n d t h e
c a s e m a n a g e m e nt c o nf er e n c e w a s a dj o ur n e d u ntil M ar c h 1 5, 2 0 2 1. I n a s u b s e q u e nt Or d er d at e d
M ar c h 1 1, 2 0 2 1, D o c k et E ntr y [ 5 3], t h e M ar c h 1 5, 2 0 2 1 c a s e m a n a g e m e nt c o nf er e n c e w a s
c o n v ert e d t o a pr e- m oti o n c o nf er e n c e.

A s t hi s H o n or a bl e C o urt i s w ell a w ar e, t h e p arti e s a p p e ar e d f or t h e pr e- m oti o n c o nf er e n c e a n d a
r o b u st di s c u s si o n o n t h e D ef e n d a nt s’ a nti ci p at e d S u m m ar y J u d g m e nt M oti o n t o o k pl a c e. At n o




                                                                                                                                              7247125
                  CCase
                    a s e 1:1:19-cv-01197-PAE
                             1 9- c v- 0 1 1 9 7- P A E DDocument
                                                          o c u m e nt 662
                                                                         1 Fil e d 004/19/21
                                                                            Filed    4/ 1 9/ 2 1 PPage
                                                                                                   a g e 22 ofof 44
C ol o n et al. v. M S M C R e si d e nti al R e alt y L L C et al.
S. D. N. Y. Ci vil A cti o n N o.: 1: 1 9 c v 0 1 1 9 7 ( P A E)
Page 2


ti m e di d Pl ai ntiff s’ c o u n s el r ai s e a n y i s s u e s wit h r e g ar d t o o ut st a n di n g di s c o v er y, eit h er b ei n g
s o u g ht b y t h eir offi c e or o w e d t o t h eir offi c e.

N ot wit h st a n di n g, o n M ar c h 2 3, 2 0 2 1, a n e m ail w a s r e c ei v e d fr o m Pl ai ntiff s’ c o u n s el r e q u e sti n g “t h e
c o m pl et e e m pl o y m e nt fil e f or Mr. G o n z al e z.” T h e u n d er si g n e d r e s p o n d e d i n q uiri n g a s t o w h e n t h e
fil e w a s d e m a n d e d, a n d al s o n oti n g t h at t h e di s c o v er y o bli g ati o n s o n b e h alf of t h e D ef e n d a nt s h a d
b e e n f ulfill e d d uri n g f a ct di s c o v er y. I n r e s p o n s e, Pl ai ntiff s i n di c at e d t h at t h e y pl a n n e d o n p ur s ui n g
t h e e m pl o y m e nt fil e fr o m Mt. Si n ai H o s pit al vi a a n o n- p art y s u b p o e n a. T h e s u b p o e n a w a s s er v e d
o n M ar c h 2 4, 2 0 2 1, a n d it w a s r e q u e st e d t h er ei n t h at Mt. Si n ai pr o vi d e r e s p o n si v e r e c or d s b y A pril
7, 2 0 2 1. Ulti m at el y, r e s p o n si v e r e c or d s w er e s er v e d b y Mt. Si n ai o n A pril 1 4, 2 0 2 1, pri or t o y o ur
H o n or’ s Or d er, D o c k et E ntr y [ 6 0], d e n yi n g Pl ai ntiff s’ r e q u e st f or a n Or d er c o m p elli n g Mt. Si n ai t o
r e s p o n d.

T h er e aft er, wit h o ut s e e ki n g t h e C o urt’ s p er mi s si o n t o e n g a g e i n f urt h er di s c o v er y, o n A pril 1 5,
2 0 2 1, Pl ai ntiff s s er v e d “ S u p pl e m e nt al R e s p o n s e s t o I niti al Di s cl o s ur e s” a n n e xi n g a s eri e s of n e v er
s e e n b ef or e r e c or d s p ur p ort e dl y fr o m t h e S o ci al S e c urit y A d mi ni str ati o n a s w ell a s M o u nt Si n ai
H o s pit al. T h e u n d er si g n e d r ej e ct e d t h e r e c or d s, a s k e d t h at t h e y b e wit h dr a w n, a n d r e q u e st e d a
m e et a n d c o nf er, w hi c h w a s s c h e d ul e d f or 3: 0 0 p m o n A pril 1 6 t h. J u st pri or t o t h e s c h e d ul e d m e et
a n d c o nf er, a n d o n A pril 1 6 t h, Pl ai ntiff s s er v e d a f urt h er di s cl o s ur e e ntitl e d “ S u p pl e m e nt al
R e s p o n s e s t o I niti al Di s cl o s ur e s I nt err o g at ori e s a n d R e q u e st s f or Pr o d u cti o n” a n n e xi n g r e c or d s
fr o m y et a n ot h er n e w s o ur c e “t h e C or v el C or p or ati o n” c o nt ai ni n g u p d at e d li e n i nf or m ati o n. O n t h e
f a c e of t h e A pril 1 6, 2 0 2 1 di s cl o s ur e it i s n ot e v e n cl e ar w h at d e m a n d, r e q u e st or i nt err o g at or y, t h e
r e c or d s a n n e x e d w er e i nt e n d e d t o s u p pl e m e nt.

A Pr ot e cti v e Or d er S h o ul d B e I s s u e d

A s t hi s C o urt alr e a d y i n di c at e d, t h e f a ct di s c o v er y p eri o d i n t hi s c a s e e n d e d l o n g a g o, a n d pri or t o
M ar c h 2 3, 2 0 2 1, Pl ai ntiff s h a d n ot pr e vi o u sl y a d vi s e d eit h er t h e C o urt or t h e D ef e n d a nt s of a n y
o ut st a n di n g di s c o v er y r e q u e st s or di s p ut e s.

F e d. R. Ci v. P. 2 6( c) pr o vi d e s t h at a n y p art y, f or g o o d c a u s e, m a y s e e k a pr ot e cti v e or d er t o
pr e cl u d e or li mit di s c o v er y “t o pr ot e ct a p art y or p er s o n fr o m a n n o y a n c e, e m b arr a s s m e nt,
o p pr e s si o n or u n d u e b ur d e n or e x p e n s e.” F e d. R. Ci v. P. 2 6( c). B ef or e a Pr ot e cti v e Or d er i s
i s s u e d, R ul e 2 6( c)( 1) r e q uir e s a s h o wi n g of “ g o o d c a u s e.” S e e, e. g. , K e nt v. T h e N e w Y or k St at e
P u b. E m p s. F e d' n, A F L- CI O, 2 0 1 9 W L 4 5 7 5 4 4, at * 1 ( N. D. N. Y. F e b. 5, 2 0 1 9); B ur k s v. Sti c k n e y, et
al., 2 0 1 7 W L 1 4 0 1 3 1 2 at * 4 ( N. D. N. Y, A pril 1 9, 2 0 1 7); S c hill er v. Cit y of N. Y., 2 0 0 7 W L 1 3 6 1 4 9, at
* 2 ( S. D. N. Y. J a n. 1 9, 2 0 0 7). A p art y m a y m e et it s b ur d e n t o e st a bli s h g o o d c a u s e b y s etti n g f ort h
“ p arti c ul ar a n d s p e cifi c f a ct s.” S e e S h ar p e v. Cit y of N a s s a u, 2 0 1 6 W L 7 3 5 0 6 9 0, at * 4 ( E. D. N. Y
D e c. 1 9, 2 0 1 6). M or e o v er, it i s w ell e st a bli s h e d t h at “t h e p art y s e e ki n g a pr ot e cti v e or d er h a s t h e
b ur d e n of s h o wi n g t h at g o o d c a u s e e xi st s f or i s s u a n c e of t h at or d er.” S e e G a m bl e v. D e ut s c h e
B a n k A G, 3 7 7 F. 3 d 1 3 3, 1 4 2 ( 2 d Cir. 2 0 0 4).

H er e, a c ur s or y r e vi e w of t h e r e c or d s r e c ei v e d o n A pril 1 5 t h a n d A pril 1 6t h r e v e al s t h at t h e y ar e,
i n d e e d, n ot s u p pl e m e nt ar y b ut r at h er c o m pl et el y n e w r e c or d s fr o m n e w s o ur c e s. B a s e d o n t h e
n u m b er of di s cl o s ur e s, t h e v ol u m e of i nf or m ati o n, a n d t h e v ari o u s s o ur c e s fr o m w hi c h t h e y
s u p p o s e dl y st e m, t h e Pl ai ntiff s h a v e o b vi o u sl y e n g a g e d i n a f urt h er f a ct-fi n di n g e x p e diti o n t o o bt ai n
s u p p ort t o c h all e n g e D ef e n d a nt s’ a nti ci p at e d M oti o n. Si m pl y p ut, t h e d e m o n str at e d p att er n i s a
s a n d b a g gi n g t a cti c b y t h e Pl ai ntiff s t h at s h o ul d n ot b e c o u nt e n a n c e d b y t hi s H o n or a bl e C o urt.




                                                                                                                                             7247125
                    CCase
                      a s e 1:1:19-cv-01197-PAE
                               1 9- c v- 0 1 1 9 7- P A E DDocument
                                                            o c u m e nt 662
                                                                           1 Fil e d 004/19/21
                                                                              Filed    4/ 1 9/ 2 1 PPage
                                                                                                     a g e 33 ofof 44
C ol o n et al. v. M S M C R e si d e nti al R e alt y L L C et al.
S. D. N. Y. Ci vil A cti o n N o.: 1: 1 9 c v 0 1 1 9 7 ( P A E)
Page 3


W hil e t h e D ef e n d a nt s m ai nt ai n t h at t h e di s cl o s ur e s i n n o w a y d er ail t h e ar g u m e nt s t h at will b e s et-
f ort h i n t h e f ort h c o mi n g M oti o n s, a n u n d e ni a bl e pr ej u di c e t o t h e D ef e n d a nt s h a s r e s ult e d fr o m t h eir
b el at e d pr o d u cti o n. W hil e t h e r e c or d s s er v e d will n ot b e s uffi ci e nt t o r ai s e a tri a bl e i s s u e of f a ct,
D ef e n d a nt s h a v e b e e n h a m p er e d i n o ur eff ort s b y t h e s e di str a cti n g a n d l at e di s cl o s ur e s t h at m u st
b e r e vi e w e d, c o n si d er e d a n d a d dr e s s e d i n t h e M oti o n. D ef e n d a nt s’ d e a dli n e f or fili n g t h e M oti o n i s
r a pi dl y a p pr o a c hi n g a n d w a s s et b y t h e C o urt f or A pril 2 6, 2 0 2 1. F urt h er m or e, t h e di s cl o s ur e s ar e
b e c o mi n g m or e fr e q u e nt, a n d a f u n d a m e nt al u nf air n e s s e xi st s i n t h e D ef e n d a nt s b ei n g
c o nti n u o u sl y s ur pri s e d a n d c o nfr o nt e d wit h n e w r e c or d s a n d i nf or m ati o n w hil e alr e a d y w ell
u n d er w a y o n a di s p o siti v e M oti o n.

I n li g ht of t h e f or e g oi n g, w e b eli e v e t h at t h e r e c or d s r e c e ntl y di s cl o s e d b y t h e pl ai ntiff i n t h e A pril
1 5, 2 0 2 1 a n d A pril 1 6, 2 0 2 1 di s cl o s ur e s s h o ul d b e pr e cl u d e d a n d t h e pl ai ntiff s s h o ul d b e b arr e d
fr o m off eri n g t h e r e c or d s r e c ei v e d i nt o e vi d e n c e d uri n g M oti o n Pr a cti c e a n d Tri al, a n d a n Or d er
s h o ul d b e i s s u e d pr e v e nti n g a n y f urt h er di s c o v er y di s cl o s ur e s.

Pl ai ntiff s’ P o siti o n

T h e Pl ai ntiff s r e q u e st e d t h at it b e c o m m u ni c at e d t o t h e C o urt t h at t h e y b eli e v e t h at t h eir
di s cl o s ur e s ar e a p pr o pri at e p ur s u a nt t o F e d er al R ul e of Ci vil Pr o c e d ur e 2 6( e), a n d t h at D ef e n d a nt s
c a n n ot r ej e ct t h e di s cl o s ur e s s er v e d.

C o n cl u si o n

W e r e s p e ctf ull y r e q u e st a n e xt e n si o n of D ef e n d a nt s’ ti m e t o fil e t h e S u m m ar y J u d g m e nt M oti o n, u p
t o a n d i n cl u di n g t w o w e e k s fr o m t h e ti m e t hi s H o n or a bl e C o urt i s s u e s a d e ci si o n o n t h e wit hi n
r e q u e st f or a Pr ot e cti v e Or d er.             W e ar e si mil arl y pr e p ar e d t o a p p e ar b ef or e t h e C o urt f or a
t el e p h o ni c c o nf er e n c e at t h e C o urt’ s c o n v e ni e n c e t o di s c u s s t h e s e i s s u e s wit h all p arti e s pr e s e nt
a n d/ or w e c a n pr o vi d e t h e C o urt wit h c o pi e s of t h e A pril 1 5, 2 0 2 1 a n d A pril 1 6, 2 0 2 1 di s cl o s ur e s,
s h o ul d t h e C o urt r e q uir e a r e vi e w of t h e m.

R e s p e ctf ull y s u b mitt e d,

K A UF M A N B O R G E E ST & R Y A N LL P



Alli s o n A. W a a s e

E n cl o s ur e s

c c: ( vi a E C F)

N a di a L e s c ott, E s q.
Mi c h a el B. R o n e m u s, E s q.
R o n e m u s & Vil e n s k y
1 1 2 M a di s o n A v e n u e # 2
N e w Y or k, N e w Y or k 1 0 0 1 6

Britt a n y S ar a h C at e s, E s q.




                                                                                                                                           7247125
                  CCase
                    a s e 1:1:19-cv-01197-PAE
                             1 9- c v- 0 1 1 9 7- P A E DDocument
                                                          o c u m e nt 662
                                                                         1 Fil e d 004/19/21
                                                                            Filed    4/ 1 9/ 2 1 PPage
                                                                                                   a g e 44 ofof 44
C ol o n et al. v. M S M C R e si d e nti al R e alt y L L C et al.
S. D. N. Y. Ci vil A cti o n N o.: 1: 1 9 c v 0 1 1 9 7 ( P A E)
Page 4


J o el T. F a x o n, E s q.
F a x o n L a w Gr o u p
5 9 El m Str e et
N e w H a v e n, C T 6 5 1 0




                                  T h e C o urt ( 1) d e ni es t h e r e q u est t o m o dif y t h e s u m m ar y j u d g m e nt bri efi n g s c h e d ul e t h at t h e
                                  C o urt s et o n M ar c h 1 5, 2 0 2 1 a n d ( 2) dir e cts pl ai ntiffs t o r es p o n d b y A pril 2 1, 2 0 2 1, e x pl ai ni n g
                                  w h y t h e dis c o v er y pl ai ntiffs s e e k t o a d d t o t h e r e c or d s h o ul d n ot b e pr e cl u d e d f or b ei n g
                                  pr o d u c e d l o n g o utsi d e t h e p eri o d f or f a ct dis c o v er y. S O O R D E R E D.

                                                           PaJA.�
                                                __________________________________
                                                __________________________________
                                                      P A U L A.
                                                      PAUL       A. ENGELMAYER
                                                                     E N GEL M A YER
                                                      U nit e d StStates
                                                      United       at es Distri ct J Judge
                                                                         District    u d ge
                                                            4/ 1 9/ 2 0 2 1
